                                           Case 3:20-cv-01688-JD Document 13 Filed 09/24/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT WILLIAM STEPP,                              Case No. 20-cv-01688-JD
                                                        Petitioner,
                                   8
                                                                                            ORDER REOPENING CASE
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 12
                                  10     IN RE: WRIT OF HABEAS CORPUS,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This pro se habeas petition was dismissed without prejudice due to petitioner’s failure to

                                  14   pay the filing fee or submit an application to proceed in forma pauperis. Petitioner has filed a

                                  15   motion for relief to reopen the case. The motion for relief (Docket No. 12) is GRANTED. The

                                  16   Order of Dismissal (Docket No. 9) is VACATED and this case is REOPENED. Petitioner must

                                  17   pay the filing fee or submit an application to proceed in forma pauperis within twenty-eight days

                                  18   of service of this order. The Clerk is requested to SEND petitioner a blank in forma pauperis

                                  19   application.

                                  20          IT IS SO ORDERED.

                                  21   Dated: September 24, 2020

                                  22

                                  23
                                                                                                    JAMES DONATO
                                  24                                                                United States District Judge
                                  25

                                  26
                                  27

                                  28
